ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

On May 8, 1996, the Indiana Supreme Court Disciplinary Commission filed a Verified Complaint for Disciplinary Action in this case. The respondent, Michael D. Burton, has now filed his Affidavit of Resignation, pursuant to Indiana Admission and Discipline Rule 23, Section 17(a).
And this Court, being duly advised, now finds that the respondent’s affidavit meets the necessary elements of Ind. Admission and Discipline Rule 23(17), that the resignation should be accepted and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Michael D. Burton is accepted. Accordingly, he is hereby removed as a member of the bar of this state, effective February 6,1996. The Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Admis.Disc.R. 28(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent’s resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court' is directed to forward notice of this Order in accordance with Admis.Disc.R. 23(3)(d), governing disbarment and suspension.
DONE at Indianapolis, Indiana, this 31st day of December, 1996.
All Justices concur.